OPINION
Appellant prosecutes this appeal from an increased tangible personal property tax assessment order made against it, a nonresident of the State of Ohio, by the Tax Commissioner on June 21, 1956, covering the tax period for the year 1954. The amount of the increased assessment amounts to $57,967.44.
The cause now comes on for further and final determination upon the Commissioner’s transcript and final order, appellant’s notice of appeal, an agreed stipulation of facts, and briefs of counsel.
Appellant, an Indiana corporation and nonresident of this state, manufactures whiskies, cordials, neutral spirits and other alcoholic beverages in various adjoining states. It has storage facilities at its various points of production. It does not manufacture spirituous liquors of any kind within Ohio. Its principal place of business and all its financial activities are located and conducted in New York City. During the year 1953 appellant leased space in government bonded warehouses located in Hamilton, Butler, Warren and Cuyahoga Counties in *399this state, wherein it stored excess whiskies and neutral spirits. Both bulk commodities were contained in charred oak barrels, the whiskies in new and the spirits in old whiskey barrels, all under the control and supervision of government officers. It does not appear that either of these two stored articles was ever sold or consumed in Ohio, but were eventually withdrawn from storage and returned to appellant’s plants outside the state of Ohio and there bottled and further processed.
The facts in this case are precisely the same as corresponding facts found in the case of National Distillers Corporation & Subsidiaries v. Bowers, Case No. 32144 decided by this board this day. In the entry disposing of the National Distillers case, and in the further entry of the Board of Tax Appeals in the case of Champion Spark Plug Co. v. Bowers, Case No. 32137, likewise this day journalized, this board has fully set forth its reasons and conclusion in nonresident storage cases. By reference what is said in these two companion cases is incorporated in this entry as fully as though restated herein.
That portion of the Tax Commissioner’s order which has to do with the assessment of appellant’s stored whiskey and neutral spirits, and the barrels in which contained, is not includable in appellant’s monthly average tax base. In that respect, that portion of the Commissioner’s order is hereby reversed. That portion of the Commissioner’s order which has to do with appellant’s distillation still is affirmed.